DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “ Sensor assembly 2 further includes transmitting means, such as a transmitter, or even transmitting and receiving means, such as a transmitter/receiver 6 connected to microcontroller 4 for the transmission of measurement data signals by an antenna 7, which may also be used to receive configuration or control or parametrization signals from a base station” (see applicant’s disclosure page 5, second paragraph).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
3.	Claims 1-14 are objected to because of the following informalities:  
	Reference numbers in the claims, such as (1), (2), (10), should be deleted. Appropriate correction is required.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (Pub. No. US 2017/0144052).
	As per claims 1 and 10, Liang a method for measuring physical parameters in a trampoline (10) competition, with a measuring system that includes several sensor assemblies  arranged in different positions on a trampoline, the sensor assemblies being independent of one another, for communication of data signals to a base station of the measuring system, each sensor assembly comprising a motion sensor, a processing unit and means for transmitting and receiving data or control signals, the data signals containing the measurements made by the motion sensor (see paragraph [0008]), characterized in that the method includes the steps of: for a competition mode, activating each sensor assembly (see paragraphs [0049]-[0051]), measuring any motion or variations in motion over time via the motion sensor of each sensor assembly following jumps performed by a competitor on a bed of the trampoline (see paragraphs [0039]-[0051]), processing one or more of the measurement signals from the motion sensor in the processing unit, which is a microcontroller, of each sensor assembly, a time base of each microcontroller of the sensor assemblies being adapted as a result of a synchronization transmitted by the base station in communication with each sensor assembly (see paragraphs [0009] and [0039]-[0051]), transmitting measurement signals clearly defined in time from each sensor assembly to the base station of the measuring system (see paragraph [0008]), automatically determining in the base station following the various measurements received over time from each sensor assembly, a time of flight for each of the competitor's jumps, and a position of contact of the competitor on the bed in order to award points to the competitor for the execution of a determined number of jumps during the competition (see paragraphs [0009] and [0040]).
	As per claim 2, Liang further teaches that each sensor assembly is activated by a control signal transmitted by a transmitting antenna from the base station and received by an antenna of the transmitting and receiving means of each sensor assembly (see paragraphs [0023] and [0039]-[0051], examiner notes that wireless communication modules include transmitters and receivers antennas).
	As per claim 6, Liang further teaches that the various measurements made over time by the motion sensor of each sensor assembly are stored in a memory connected to the processing unit, and in that a detection algorithm is also stored in the memory or in the processing unit, which is a microcontroller, to detect, during the competition, whether or not the competitor is in the air during each of the competitor's jumps (see paragraphs [0040]-[0047]).
	As per claim 12, Liang further teaches that each sensor assembly comprises a memory for storing the various measurements of the motion sensor, and a detection algorithm (see paragraphs [0039]-[0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liang.
	As per claim 3, Liang teaches the system as stated above. 
While Liang teaches a smart trampoline jumping mat system which has a jumping mat, a sensor or set of bounce sensors (see paragraph [0008]), Liang fails to explicitly teach that the measuring system comprises at least four sensor assemblies each respectively arranged at one of the four corners of the bed of the trampoline. However, it would have been an obvious matter of design choice to use a square or rectangular trampoline, since such a modification would have involved a mere change in of a component.  A change of a component that would produce the same result is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
While Liang teaches that the APP program includes functions of pair with Bluetooth/RF/IR of sensor unit 70, player list management 71, player registration 72, setup or change sensor parameter 73, receive bouncing data from bouncing sensor unit 74, player current data and history data analysis 75, Exchange data and information with cloud service 76 (see paragraph [0037]), Liang fails to explicitly teach that each motion sensor of the sensor assemblies makes measurements at a defined frequency between 1 kHz and 10 kHz, preferably 2 kHz, clocked by the microcontroller (4), and in that transmission of the measurement data signals to the base station (25) occurs with every measurement made to determine in the base station (25) the time of flight of each of the competitor's jumps (emphasis underlined). However, it would have been an obvious matter of design choice to use the appropriate frequency to send/receive sensor data, since such a modification would have involved a mere change in of a component setting.  A change of a component setting that would produce the same result is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 5, Liang further teaches that each sensor assembly transmits data signals with an identification number, which are received by a receiving antenna of the base station in order to allow a computer of the base station to precisely determine the position of contact of the competitor on the bed of the trampoline by means of the measurements of the four sensor assemblies combined (see paragraph [0040], the examiner notes that the signals received from the sensors include identification of sensors to analyze the data of each competitor to determine the winner).
As per claim 9, Liang teaches the system as stated above. 
While Liang teach that the APP program is installed on a smart device with touch screen or sets of keys which could slide or interacts with the users (see paragraph [0038], the APP program is capable  of recording and saving users data (see paragraphs [0047]-[0051]), Liang fails to explicitly teach that the received control signals allow selection of a competition mode, wherein the sensor assemblies and detection algorithms are activated for the competition, selection of a standby mode wherein only the motion sensors of the sensor assemblies and detection algorithms are deactivated, selection of a shutdown mode, wherein each sensor assembly is off, and a memory erasure mode, wherein all the stored data of the sensor assemblies is erased before a new competition.
However, it would have been an obvious matter of design choice to add as many features as needed to the program/algorithm, since such a modification would have involved a mere change in the application program setting.  A change of a program settings is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Testone et al. (Pub. No. US 2008/0146258) (hereinafter Testone).
	Liang teaches the system as stated above expect that the wireless signal transmitting and receiving means, periodically sends a status signal, which is received by an antenna of the base station and transferred to a computer of the base station, which can recognise the status of the motion sensor, the battery level and the memory storage space. 
However, Testone teaches gathering status information from the handheld device. All or a portion of the status information may be sent to heartbeat server 102 of FIG. 1. the collected status information including, but not limited to, network status, battery status, memory status, installed applications and versions, handheld's firmware information, and handheld's model information (see paragraph [0020] and abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Testone’s teaching into Liang’s invention because based on the status information, the availability of the data connection to the handheld device is determined.  Therefore, appropriate actions would be taken to insure proper functioning of the system. 

7.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Austin et al. (Patent No. US 10,157,213) (hereinafter Austin).
Liang teach the system as stated above.
	While Liang teaches that the APP program includes functions of pair with Bluetooth/RF/IR of sensor unit 70, player list management 71, player registration 72, setup or change sensor parameter 73, receive bouncing data from bouncing sensor unit 74, player current data and history data analysis 75, Exchange data and information with cloud service 76 (see paragraph [0037]). Liang fails to explicitly teach that each sensor assembly transmits data signals with a time stamp for each measurement, which are received by a receiving antenna of the base station (emphasis underlined). 
	Austin teaches that sensors measurements include measurements data associated with timestamp (see col. 18, line 18 through col. 19, line 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Austin’s teaching into Liang’s invention because analysis of the activity would be performed to determine the bouncers performances.

8.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Howe et al. (Pub. No. US 2017/0128779) (hereinafter Howe).
	As per claim 7, Liang teaches the system as stated above.
	While Liang teaches that each sensor includes an accelerometer (see paragraphs [0008], [0029] and claim 4) and that the processor is used to acquire deflection data from the sensor or the sensor group (see abstract and paragraph [0023]), Liang fails teach that each motion sensor comprises a gyroscope.
	However, Howe teaches that gyroscopes measure the change in angle of the edge of the flexible mat. Opposing angles are compared to determine the bounce location(see paragraph [0103]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Howe’s teaching into Liang’s invention because analysis of the activity would be performed to determine the bouncers performances.
As per claim 11, Liang teaches the system as stated above.
Liang further teaches that the microcontroller with a time base of each assembly is arranged to clock the measurements made by the motion sensor (see paragraph [0039]).
	While Liang teaches that each sensor includes an accelerometer (see paragraphs [0008], [0029] and claim 4) and that the processor is used to acquire deflection data from the sensor or the sensor group (see abstract and paragraph [0023]), Liang fails teach that each motion sensor comprises a gyroscope.
	However, Howe teaches that gyroscopes measure the change in angle of the edge of the flexible mat. Opposing angles are compared to determine the bounce location(see paragraph [0103]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Howe’s teaching into Liang’s invention because analysis of the activity would be performed to determine the bouncers performances.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Damman et al. (Pub. No. US 2015/0170530) (hereinafter Damman).
	Liang teaches the system as stated above.
 	Liang fails to explicitly teach that the motion sensor of each sensor assembly is composed of a triaxial accelerometer, a triaxial gyroscope, and a triaxial magnetometer.
	However, Damman discloses an exercise module 101 may include a plurality of sensors coupled to controller 802 such as, e.g., an accelerometer 810, a magnetometer 812, a barometer 814, an orientation module 816 (e.g., a three axis gyroscope) (see paragraph [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Damman’s teaching into Liang’s invention because analysis of the activity would be performed in an accurate fashion to determine the bouncers performances.

Prior art
10.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Lin [‘763] discloses A trampoline including a sensor system that includes a plurality of sensors that are supported by the frame and/or the jumping mat assembly. The plurality of sensors are spaced apart from each other. At least two of the plurality of sensors generate a respective signal due to the user impacting the jumping mat assembly. The trampoline further includes a feedback system that provides a feedback signal and a controller that compares the respective signals from the sensors to determine a status of user. The controller is operable to cause the feedback system to provide the feedback signal according to the determined status of the user.
Hall [‘300] discloses a trampoline exercise system that is designed to show an avatar of a user, which is jumping on a trampoline. The exercise system includes a computer module, a trampoline configured to provide a platform for a user to perform exercises thereon, and a sensor module designed to sense movements of a user performed on the trampoline. The sensor module provides information that is received by the computer module that controls the display of a users' avatar on a video monitor in response to the users' motion on the trampoline. Several types of sensor may be used to sense the movement of the user, including body mounted sensors, trampoline mounted sensors, and remote viewing sensors.

    Contact information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857